Citation Nr: 1446677	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-00 050A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The May 2008 rating decision also denied entitlement to a compensable rating for dermatitis of neck, entitlement to a compensable rating for hypertension, entitlement to service connection for sleep apnea, and entitlement to service connection for generalized fatigue and chronic weight gain.  The Veteran submitted notice of disagreements with respect to the May 2008 rating decision and a Statement of the Case was issued in December 2009 that continued the denials.  A VA Form 9 was received in January 2010 in which the Veteran only appealed the issues of service connection for sleep apnea, service connection for generalized fatigue and chronic weight gain, and service connection for headaches.  As such, the appeal was only perfected as to the issues of service connection for sleep apnea, service connection for generalized fatigue and chronic weight gain, and service connection for headaches.  

Subsequently, a May 2013 rating decision granted entitlement to service connection for obstructive sleep apnea claimed as sleep disorder/insomnia, chronic fatigue, and weight gain as symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in Southwest Asia.  This action represents a total grant of the benefits sought on appeal with respect to the issues and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Finally, a July 2008 rating determination indicated that the Veteran's dependent son could not be added to his award.  The Veteran filed a notice of disagreement and an August 2008 rating determination added the Veteran's dependent son to his award.  As such, the benefit sought by the Veteran, i.e., adding his dependent son to his award as a school child, was granted and the issue is not in appellate status.  See Grantham, id.; Manlincon v. West, 12 Vet. App. 238 (1999).  



FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's headaches are related to active service.


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for headaches.  This represents a complete grant of the benefit sought on appeal.  Discussion of VA's compliance with notification and assistance requirements is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, a March 2008 VA medical examination report reflects a diagnosis of tension headaches.

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records reflect complaints of headaches associated with rhinitis and sinusitis.  In addition, on his June 2005 report of medical history for the purposes of retirement, the Veteran marked "yes" as to whether he experienced frequent or severe headaches.  

With respect to the etiology of the Veteran's headaches, the March 2008 VA examiner did not provide an opinion as to the etiology of the headaches.  However, the March 2008 VA examination report shows that the Veteran reported developing headaches after his return from Desert Storm.  Subsequently, the Veteran was provided a VA medical examination in April 2013.  The examiner indicated that the Veteran had tension and sinus headaches.  The examiner noted that the documentation of headaches in the service treatment records were all associated with sinus allergies or symptoms.  The examiner opined that the headaches were most likely a result of rhinitis and sinusitis which could have been associated with the burn pits, oil fires, and sand exposure.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's headaches are related to active service.  In doing so, the Board acknowledges the April 2013 VA examiner's opinion.  However, the examiner did not appear to consider the Veteran's complaint of frequent, severe headaches on the June 2005 report of medical history or the diagnosis of tension headaches, which appear to be a distinct disability and unrelated to any sinusitis or rhinitis.  See March 2008 VA medical examination report.  In addition, the Veteran reported that he had chronic headaches since active service.  He is considered competent to report that he experiences headaches.  Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation).  There is nothing to question the Veteran's credibility and, in fact, his credibility is bolstered by his report of frequent and severe headaches in June 2005.  The Board will resolve the benefit of the doubt in favor of the Veteran and finds that his headaches are related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for headaches is granted.



ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


